Citation Nr: 1514891	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-09 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for endometriosis, pelvic adhesions.  

3.  Entitlement to a compensable evaluation for chronic urinary tract infections, cystitis.  

4.  Entitlement to a compensable evaluation for pigmentary dispersion syndrome of the right eye.

5.  Entitlement to special monthly compensation based on anatomical loss.  

6.  Entitlement to service connection for hysterectomy.  

7.  Entitlement to service connection for cervicitis, chronic cystitis, and vaginal cysts.  

8.  Entitlement to service connection for menorrhagia with metrorrhagia, dysmenorrhea, dyspareunia, and metaplastic cells with abnormal pap smears.  

9.  Whether new and material evidence has been received to reopen a claim for service connection for miscarriage with complications.

10.  Whether new and material evidence has been received to reopen a claim of service connection for fibroid of the uterus, to include as secondary to endometriosis, pelvic adhesions.  


REPRESENTATION

Veteran represented by:	Seth A. Director, Attorney 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to October 1991.  She also had subsequent service in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2010 rating decision, the RO denied the claim of service connection for a low back disorder.  In May 2013 and September 2013 rating decisions, the RO denied the remaining issues listed on the title page.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files reveal additional documents pertinent to the present appeal, including a September 2014 notice of disagreement in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that she has a back disorder related to an injury sustained during Chief Petty Officer (CPO) initiative training in August 2007.  An August 2007 service treatment record contained a notation that the Veteran injured her back a day earlier while doing push-ups during physical training.  However, the record does not contain verification of whether she was serving on a period of active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or active duty for special work (ADSW) at the time of the injury.  Therefore, the AOJ should attempt to obtain any additional service treatment and service personnel records and verify any period of service in August 2007.

Moreover, in a September 2013 rating decision, the RO denied the issues of entitlement to an evaluation in excess of 10 percent for endometriosis, pelvic adhesions; entitlement to a compensable evaluation for chronic urinary tract infections, cystitis; entitlement to a compensable evaluation for pigmentary dispersion syndrome of the right eye; entitlement to special monthly compensation based on anatomical loss; entitlement to service connection for hysterectomy; entitlement to service connection for cervicitis, chronic cystitis, and vaginal cysts; entitlement to service connection for menorrhagia with metrorrhagia, dysmenorrhea, dyspareunia, and metaplastic cells with abnormal pap smear; whether new and material evidence has been received to reopen a claim of service connection for miscarriage with complications; and whether new and material evidence has been received to reopen a claim of service connection for fibroid of the uterus, to include as secondary to endometriosis, pelvic adhesions.  The Veteran and her representative submitted a notice of disagreement in September 2014; however, a statement of the case has not been issued.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to an evaluation in excess of 10 percent for endometriosis, pelvic adhesions; entitlement to a compensable evaluation for chronic urinary tract infections, cystitis; entitlement to a compensable evaluation for pigmentary dispersion syndrome of the right eye; entitlement to special monthly compensation based on anatomical loss; entitlement to service connection for hysterectomy; entitlement to service connection for cervicitis, chronic cystitis, and vaginal cysts; entitlement to service connection for menorrhagia with metrorrhagia, dysmenorrhea, dyspareunia, and metaplastic cells with abnormal pap smear; whether new and material evidence has been received to reopen a claim of service connection for miscarriage with complications; and whether new and material evidence has been received to reopen a claim of service connection for fibroid of the uterus, to include as secondary to endometriosis, pelvic adhesions.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless she perfects her appeal.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Navy Reserve Personnel Center, the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the Veteran's complete service personnel and treatment records, including records from her service in the Navy Reserve.

The AOJ should specifically verify whether the Veteran served on a period of active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or active duty for special work (ADSW) at any time in August 2007.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any actions taken.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

